          Case 2:19-cr-00352-DLR Document 35 Filed 07/09/19 Page 1 of 2




 1   Lee Stein (#012368)
     lee@mscclaw.com
 2   Michael Morrissey (#012531)
 3   michael@mscclaw.com
     MITCHELL | STEIN | CAREY | CHAPMAN, PC
 4   One Renaissance Square
 5   2 North Central Avenue, Suite 1450
     Phoenix, AZ 85004
 6   Telephone: (602) 358-0292
 7   Facsimile: (602) 358-0291
     Attorneys for Joseph Menaged
 8
                                UNITED STATES DISTRICT COURT
 9
10                                   DISTRICT OF ARIZONA
11
     United States of America,                   ) 19-CR-00352-DLR
12                                               )
                   Plaintiff,                    )
13
                                                 ) NOTICE OF APPEARANCE OF
14   v.                                          ) COUNSEL
                                                 )
15   Joseph Menaged, et al,                      )
16                 Defendants.                   )
                                                 )
17
18           The law firm of Mitchell Stein Carey Chapman, PC, enters its notice of
19   appearance on behalf of Defendant Joseph Menaged in the above-captioned matter.
20   Defense counsel has been formally retained for this matter; therefore, this Notice should
21   supersede the Limited Notice of Appearance filed on June 27, 2019.
22                 RESPECTFULLY SUBMITTED on July 9, 2019.
23
                                        MITCHELL | STEIN | CAREY | CHAPMAN, PC
24
25
                                              By:    s:/ Lee Stein
26                                                Lee Stein
27                                                Michael Morrissey
                                                  Attorneys for Joseph Menaged
28   //
       Case 2:19-cr-00352-DLR Document 35 Filed 07/09/19 Page 2 of 2




 1
                                  CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on July 9, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the ECF System for filing and copy of the
 4   transmittal to the following ECF registrant:
 5
     Monica Edelstein
 6   James Knapp
 7   U.S. Attorney’s Office - Phoenix, AZ
     2 Renaissance Square
 8   40 N. Central Ave., Ste. 1800
     Phoenix, AZ 85004-4408
 9
     Attorneys for Plaintiff
10
11      s:/ B. Wolcott
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
